DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                  Election/Restrictions
Applicant’s election without traverse of Group I, Species IA (Claim 1-12) in the reply filed on (6-7-2022) is acknowledged. Accordingly, claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on (6-7-2022).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "essentially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination it will be understood to read “…so as to produce a gas stream oriented 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-3 & 8-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US-2005,056,956, hereinafter Zhao)Regarding claim 1, 	
A device for the extrusion of filaments comprising 
a plurality of extrusion capillaries arranged in at least two consecutive rows and having extrusion openings for extruding a spinning solution, whereby the filaments are formed, and 
a plurality of components for the generation of a gas stream for producing a gas stream oriented essentially in the direction of the extrusion of the filaments at least in the area of the extrusion openings,
wherein the extrusion capillaries are arranged in extrusion columns which protrude from a base plate and are formed in one piece with said base plate.
Zhao teaches the following:
(Abstract) teaches the invention relates to a process of melt blowing a cellulose solution through a concentric melt blown die with multiple rows of spinning nozzles to form cellulosic microfiber webs with different web structures. Where the nozzles act as the extrusion capillaries with extrusion openings for extruding a spinning solution in turn forming filaments. 
([0012]) teaches that the cellulose solution is extruded out through each spinning nozzle at a proper temperature (ranging from 80 to 140° C.) and a proper throughput. The extrudates are attenuated quickly by high velocity hot air jets from a few hundred micrometers in diameter to a few micrometers in diameter within a few centimeters from the nozzle exits
([0025]) Reference to FIG. 1, it shows a schematic view of a melt blowing spinneret. The cellulose solution is supplied by an extruder and/or metering pump through the cavity 2 of the distribution plate 1 to the nozzle plate 4. Highlighting, that (Fig. 1) shows the nozzles arranged in extrusion columns which they protrude from the nozzle plate. Highlighting, that the case law for making integral may be recited regarding any discrepancies observed with a one-piece constriction, see In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965) & In re Lockhart, 90 USPQ 214 This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Regarding claim 2, 	
Wherein the components for the generation of a gas stream include at least two gas supply openings, which are arranged adjacent to the base plate, are located opposite to each other and are configured so as to produce a gas stream oriented essentially vertically to the direction of the extrusion of the filaments in the area of the gas supply opening
Zhao teaches the following:
([0025]) teaches that the plate 4 includes a gas cavity 9, which is supplied with hot compressed air or other fluids from 3. The baffle plates 8 divert the gas stream and force the gas through the gas distribution plate 5 and the air holes 13 of the top plate 7. As shown in (Fig. 1) the there are two ingresses utilized for the hot air, these two ingresses are found to be located opposite to each other, and produce hot air vertically towards the extrusion filaments. 
Regarding claim 3, 	
Wherein the external geometry of the extrusion columns is cylindrical, conical, cuboidal, obelisk-shaped, pyramid-shaped or mixtures thereof.
Zhao teaches the following:
As shown in (Fig. 1) the nozzles are found to be of a cylindrical shape. Highlighting, while no discrepancies are perceived regarding the extrusion columns shape, the case law for change of shape may be recited, see In re Dailey et al., 149 USPQ 47 & Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
Regarding claim 8, 	
Wherein the components for the generation of a gas stream optionally include, in addition, 
gas outlet openings arranged in the area of the extrusion openings and designed for the production of a gas stream oriented in the direction of the extrusion or, 
in case that gas supply openings are provided adjacent to the base plate, configured for discharging the gas stream in the direction of the extrusion.
Zhao teaches the following:
& b.) It should be noted that neither limitation is required, as they are both noted to be optionally included for the gas stream generation components. However, ([0025]) teaches that the plate 4 includes a gas cavity 9, which is supplied with hot compressed air or other fluids from 3. The baffle plates 8 divert the gas stream and force the gas through the gas distribution plate 5 and the air holes 13 of the top plate 7. Plates 5 and 7 are separated with a spacer 6. The hot air jets 11 reach a sonic velocity at the air hole exit, even at supersonic levels depending on the spinneret geometry and the processing conditions. As depicted in (Fig. 1) the hot air enters at point 3, which is then manipulated by the baffle plates 8 to divert the gas stream and force the gas through the gas distribution plate 5 and the air holes 13 of the top plate 7, where the gas outlet air holes 13 openings are found to be arranged in the area of the nozzles so that the production of a gas stream oriented in the direction of the extrusion as noted by the the hot air jets 11 direction. Highlighting, that (Fig. 1) shows the gas supply openings to be adjacent to the nozzle plate and configured to discharging the gas stream in the direction of the extrusion once the hot air is manipulated by the baffle plates 8 to divert the gas stream in essentially the direction of extrusion and force the gas through the gas distribution plate 5 and the air holes 13 of the top plate 7. Highlighting while no discrepancies are perceived, the case law for the rearrangement of parts may be recited, see In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400 & In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).
Regarding claim 9, 	
Wherein the device comprises a gas outlet plate, with the gas outlet openings being formed in the gas outlet plate
Zhao teaches the following:
([0025]) teaches that the baffle plates 8 divert the gas stream and force the gas through the gas distribution plate 5 and the air holes 13 of the top plate 7
Regarding claim 10,
Wherein the gas outlet plate is formed in one piece with the base plate and the extrusion columns.
Zhao teaches the following:
([0025]) teaches that the nozzle plate 4 includes a gas cavity 9, which is supplied with hot compressed air or other fluids from 3. The baffle plates 8 divert the gas stream and force the gas through the gas distribution plate 5 and the air holes 13 of the top plate 7. Plates 5 and 7 are separated with a spacer 6. Highlighting, that the nozzle plate 4, distribution plate 5 and top plate 7 are found to be adjacent to one another. Highlighting, the case law for making integral may be recited, regarding a one-piece constriction, see In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965) & In re Lockhart, 90 USPQ 214 This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Regarding claim 11,
Wherein the device has an essentially rectangular basic shape.
Zhao teaches the following:
As shown in (Fig. 1) the fabrication device depicted comprises a rectangular shape. Highlighting, while no discrepancies are perceived regarding the shape of the device, the case law for change of shape may be recited, see In re Dailey et al., 149 USPQ 47 & Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
Regarding claim 12,
Wherein one extrusion capillary is provided per extrusion column.
Zhao teaches the following:
As shown in (Fig. 2) each extrusion column is proved with one extrusion capillary. Highlighting, the while no discrepancies are perceived, regarding the number of capillaries per extrusion column, the case law for the rearrangement of parts may be recited, see In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400 & In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).
B.) Claim(s) 4-7, are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and in further view of Michels et al. (US-5,417,909, hereinafter Michels)
Regarding claim 4-6, 	
Wherein the extrusion capillaries exhibit an inlet section the geometry of which differs from that of the remaining sections of the extrusion capillary.
Wherein the geometry of the inlet section is cylindrical, conical, square, rectangular, circular, elliptical and mixtures thereof.
Wherein the geometry of the extrusion openings (4) is circular, elliptical, triangular, square, rectangular, T-shaped, H-shaped, U- shaped, Y-shaped or Z-shaped.
Regarding Claims 4-6, Zhao teaches the entirety of claim 1, including a process of melt blowing a solution through a concentric melt blown die with multiple rows of spinneret nozzles to form microfiber webs with different web structures, and the solution is extruded out through the nozzles where the extrudates are attenuated quickly by high velocity hot air jets. Zhao is silent on details regarding the geometry of the nozzles utilized. In analogous art for a process for manufacturing molded articles of cellulose, such as fibers film, the process utilizes spinneret’s with nozzles to fabricate the fibers, Michels suggests details regarding the geometry of the nozzles utilized, and in this regard Michels teaches the following:
(Abstract) teaches that the extrusion die having nozzle passages the length L of which is in the range from 200 to 800 μm and the capillary section of which has a length l in the range from 50 to 240 μm and a ratio l/d of length l to its diameter d in the range from 0.5 to 2.0. (Col. 8, lines 16-17) teaches that sections 7, 8 are connected to each other by a cone-shaped transition section 9. As best depicted in (Fig. 2), the nozzle comprises a pre-channel section that comprises two 
    PNG
    media_image1.png
    263
    156
    media_image1.png
    Greyscale
geometries itself, a transition section that has its own cone like geometry and an capillary section which also comprises a geometry that is different than the geometry of the other sections. The pre-channel section is found to have a first portion that is conical and a second portion that is cylindrical. While (Col. 7, lines 14-17) teaches that the process of the invention fibers or filaments having a Y, triangular or rectangular profile are spun from the solution through the profiled nozzles. As such, the nozzle cross section is understood to influence the profile of the fiber produced. (Col. 7, lines 21-22) teaches that nozzles with other cross sections different from the circular shape e.g. square or star-shaped cross sections can be used. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus and method for melt blowing a solution through a concentric melt blown die with multiple rows of spinneret nozzles to form microfiber webs with different web structures, and the solution is extruded out through the nozzles where the extrudates are attenuated quickly by high velocity hot air jets of Zhao. By utilizing an extrusion die nozzle having varying types of geometry throughout, as taught by Michels. Highlighting, implementation of an extrusion die nozzle having varying types of geometry throughout allows for varying the profile of the fibers produced, (Col. 7, lines 14-17). Alternatively, and/or additionally while no discrepancies are perceived, the case law for result effective variables, and/or the case law for change of shape may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980), In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23, respectively. 
Regarding claim 7, 	
Wherein at least part of the extrusion columns differs from another part of the extrusion columns in at least one property selected from 
the length of the extrusion column 
the external geometry of the extrusion column 
the external diameter of the extrusion column 
the existence of an inlet section of the extrusion capillary 
the geometry of the inlet section -3-48903240-vi
the geometry of the extrusion openings.
Regarding Claim 7, Zhao teaches the entirety of claim 1, as detailed above regarding claims 4-6. Zhao is silent on details regarding the geometry of the nozzles utilized. In analogous art as applied to claims 4-6, Michels suggests details regarding the geometry of the nozzles utilized, and in this regard Michels teaches the following:
- f.) (Abstract) teaches that the extrusion die having nozzle passages the length L of which is in the range from 200 to 800 μm and the capillary section of which has a length l in the range from 50 to 240 μm and a ratio l/d of length l to its diameter d in the range from 0.5 to 2.0. As such, the length of the extrusion column and the diameter are found to be tailorable. In addition, at the top of the extrusion capillary is found an inlet section that comprises a different/ varying geometry than that of the rest of the extrusion capillary.  (Col. 7, lines 14-17) teaches that the process of the invention fibers or filaments having a Y, triangular or rectangular profile are spun from the solution through the profiled nozzles. As such, the nozzle cross section is understood to influence the profile of the fiber produced. (Col. 7, lines 21-22) teaches that nozzles with other cross sections different from the circular shape e.g. square or star-shaped cross sections can be used.
The same rejection rationale, case law and analysis that was used previously for claim 4-6, can be applied here and should be referred to for this claim as well.
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown et al. (US-2018/0,002,832) – teaches in the (Abstract) a spun-blown non-woven web is disclosed which is formed from a plurality of fibers formed from a single polymer. With ([0054]) teaching that the apparatus 10 further includes a plurality of nozzles 58. By “nozzle” it is meant a projecting part with an opening, as at the end of a hose, for regulating and directing the flow of a fluid or molten material. Each of the nozzles 58 is secured to the spinnerette body 52. Each of the nozzles 58 is spaced apart from an adjacent nozzle 58. In the spinnerette body 52, the number of nozzles 58 can vary. 
Zikeli et al. (US-5,589,125) – teaches in the (Abstract) a method for prepare a cellulose moulding, a solution of cellulose in a tertiary amine-oxide is moulded in a hot state and the moulded solution is introduced into a precipitation bath in order to precipitate the contained cellulose, wherein the hot moulded solution is cooled before introduction into the precipitation bath.
Jurkovic et al. (US-5,252,284) – teaches in the (Abstract) a cellulosic solution in a amine oxide and water is forced through an elongated orifice passage having a minimum length of 1000 / mu m and a minimum diameter along the length which is up to 150 / mu m so that fiber characteristics are imparted to the emerging strand which passes through an air gap of at the most 35 mm in length into the coagulating solution.
Eckhard C. A. Schwarz (US-5,476,616) – teaches in the (Abstract) that there is disclosed a novel apparatus and process for melt-blowing fiber forming thermoplastic polymers to form fine fibers by extruding through spinning nozzles arranged in four or more rows. The molten fibers are accelerated to near sonic velocity by gas being blown in parallel flow through small circular gas orifices surrounding each nozzle

  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                               

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715